    Case 1:19-cv-00637-JTN-SJB ECF No. 23, PageID.99 Filed 03/10/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


DAVID ROBERT SEASTROM #853617,

               Plaintiff,                                   Hon. Janet T. Neff

v.                                                          Case No. 1:19-cv-637

UNKNOWN JENNETT,

            Defendant.
____________________________________/

                            REPORT AND RECOMMENDATION

        Plaintiff, a prisoner incarcerated with the Michigan Department of Corrections (MDOC) at

Lakeland Correctional Facility (LCF), filed a complaint against several individuals employed by

the MDOC at LCF based on events that occurred in April and May of 2019. Following initial

screening pursuant to 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § 1997e(c), Plaintiff’s sole

remaining claim is against Defendant Unknown Jennett for deliberate indifference to Plaintiff’s

serious medical need in violation of the Eighth Amendment. (ECF No. 5 at PageID.42.)

        Presently before the Court is Defendant Jennett’s Motion to Dismiss for failure to state a

claim.1 (ECF No. 17.) Plaintiff has not responded to the motion within the time permitted by

Western District of Michigan Local Civil Rule 7.2(c). Pursuant to 28 U.S.C. § 636(b)(1)(B), I

recommend that Defendant Jennett’s motion be DENIED.


1
  Although Defendant Jennett brings his motion pursuant to Federal Rule of Civil Procedure
12(c)—the rule that applies to judgment on the pleadings—his motion is properly considered a
motion to dismiss for failure to state a claim under Rule 12(b)(6) because he has not filed an
answer. See Bray El v. City of Euclid, No. 1:16CV2160, 2017 WL 2797389, at *3 n.5 (N.D. Ohio
June 26, 2017) (treating the defendant’s motion pursuant to Rule 12(c) as a motion to dismiss
under Rule 12(b)(6) because “defendant did not file an Answer to the Amended Complaint”).
Case 1:19-cv-00637-JTN-SJB ECF No. 23, PageID.100 Filed 03/10/21 Page 2 of 5




                                            I.     Background

        Plaintiff alleges that on April 21, 2019, he asked Defendant Jennett to go to health care

following count time to be seen for severe back problems. Defendant Jennett denied Plaintiff’s

request, stating that Plaintiff did not need medical attention. When Plaintiff repeated his request,

Defendant Jennett threatened Plaintiff with a major misconduct ticket, yelled at Plaintiff, and

called him names. Plaintiff then requested to speak with a sergeant, but Defendant Jennette refused

the request. Eventually, Defendant Jennett issued Plaintiff a major misconduct ticket and directed

that he be placed in segregation. (ECF No. 1 at PageID.4.)

        Because Plaintiff was having trouble walking, the officer who escorted him to segregation

allowed him to use a wheelchair. Soon thereafter, Plaintiff was taken to health care, where a nurse

examined him and determined that his back muscles were “extremely tight.” (Id. at PageID.4–5.)

                                      II.        Motion Standard

        A Rule 12(b)(6) motion to dismiss for failure to state a claim on which relief may be

granted tests the legal sufficiency of a complaint by evaluating its assertions in a light most

favorable to Plaintiff to determine whether it states a valid claim for relief. See In re NM Holdings

Co., LLC, 622 F.3d 613, 618 (6th Cir. 2000).

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), a claim must be dismissed for failure

to state a claim on which relief may be granted unless the “[f]actual allegations [are] enough to

raise a right for relief above the speculative level on the assumption that all of the complaint’s

allegations are true.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). As the Supreme

Court has held, to survive a motion to dismiss, a complaint must contain “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 677-78 (2009). This plausibility standard “is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. If the complaint
                                                  2
Case 1:19-cv-00637-JTN-SJB ECF No. 23, PageID.101 Filed 03/10/21 Page 3 of 5




simply pleads facts that are “merely consistent with” a defendant’s liability, it “stops short of the

line between possibility and plausibility of ‘entitlement to relief.’” Id. As the Court further

observed, “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. at 678-79.

                                         III.   Discussion

          During initial screening of Plaintiff’s complaint, the Court determined that Plaintiff’s

allegations sufficed to state an Eighth Amendment deliberate indifference claim against Defendant

Jennett. (ECF No. 5 at PageID.42–43.) It should adhere to that ruling.

          The Eighth Amendment’s prohibition against cruel and unusual punishment applies not

only to punishment imposed by the state, but also to deprivations that occur during imprisonment

and are not part of the sentence imposed. See Farmer v. Brennan, 511 U.S. 825, 834 (1994); Estelle

v. Gamble, 429 U.S. 97, 101-02 (1976). Punishment that is without penological justification or

involves the unnecessary and wanton infliction of pain also violates the Eighth Amendment’s

proscriptions. See Rhodes v. Chapman, 452 U.S. 337, 346 (1981). In other words, the Eighth

Amendment prohibits “the gratuitous infliction of suffering.” Gregg v. Georgia, 428 U.S. 153, 183

(1976).

          The unnecessary and wanton infliction of pain encompasses “deliberate indifference” to an

inmate’s “serious medical needs.” Estelle, 429 U.S. at 104-06; Napier v. Madison Cty., 238 F.3d

739, 742 (6th Cir. 2001). Determining whether denial of medical care amounts to an Eighth

Amendment violation involves two steps. First, the court must determine, objectively, whether the

alleged deprivation was sufficiently serious. A “serious medical need” sufficient to implicate the

Eighth Amendment is “one that has been diagnosed by a physician as mandating treatment or one

that is so obvious that even a lay person would easily recognize the necessity for a doctor’s


                                                  3
Case 1:19-cv-00637-JTN-SJB ECF No. 23, PageID.102 Filed 03/10/21 Page 4 of 5




attention.” Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008). Thus, the objective component is

satisfied where a prisoner receives no treatment for a serious medical need. See Rhinehart v. Scutt,

894 F.3d 721, 737 (6th Cir. 2018).

       If the plaintiff satisfies the objective component, he must then demonstrate that the

defendant possessed a sufficiently culpable state of mind:

        a prison official cannot be found liable under the Eighth Amendment for denying
        an inmate humane conditions of confinement unless the official knows of and
        disregards an excessive risk to inmate health or safety; the official must both be
        aware of facts from which the inference could be drawn that a substantial risk of
        serious harm exists, and he must also draw the inference.

Farmer, 511 U.S. at 837 (1994). Id. at 837. In other words, the plaintiff “must present evidence

from which a trier of fact could conclude ‘that the official was subjectively aware of the risk’ and

‘disregard[ed] that risk by failing to take reasonable measures to abate it.’” Greene v. Bowles, 361

F.3d 290, 294 (6th Cir. 2004) (citing Farmer, 511 U.S. at 829, 847). To satisfy this part of the

analysis, the plaintiff must demonstrate that the defendant acted with “deliberateness tantamount

to intent to punish.” Miller v. Calhoun Cty., 408 F.3d 803, 813 (6th Cir. 2005).

       Defendant Jennett argues that the Court should dismiss Plaintiff’s deliberate indifference

claim because tight back muscles is not a sufficiently serious medical condition that satisfies the

objective component of an Eighth Amendment claim. Plaintiff alleges, however, more than tight

back muscles. Instead, he alleges a severe back condition that rendered him unable to walk. The

Sixth Circuit has recognized that “extreme pain due to [a] back condition” can constitute “an

objectively serious medical condition.” Murphy v. Grenier, 406 F. App’x 972, 975 (6th Cir. 2011);

see also Crowell v. Abdellatif, No. 15-13825, 2017 WL 1186388, at *4 (E.D. Mich. Mar. 2017)

(“Plaintiff meets the objective prong of a deliberate indifference claim in that he has the

sufficiently serious medical condition[] of . . . back pain . . . .”). Here, at the pleading stage,


                                                 4
Case 1:19-cv-00637-JTN-SJB ECF No. 23, PageID.103 Filed 03/10/21 Page 5 of 5




Plaintiff’s allegation of a severe back problem that rendered him incapable of walking satisfies the

objective standard.

       As for the subjective requirement, Plaintiff has alleged sufficient facts to show that

Defendant Jennett was aware of Plaintiff’s serious medical condition but denied his request for

treatment. According to Plaintiff’s allegations, Plaintiff’s painful condition was obvious enough

that the corrections officer who escorted Plaintiff to segregation allowed Plaintiff to use a

wheelchair. In fact, that corrections officer or someone else determined that Plaintiff’s condition

was serious enough that he should be seen by a health care provider.

       Although Defendant Jennette cites several cases that he claims support his position, see,

e.g., Rhinehart v. Scutt, 894 F.3d 721 (6th Cir. 2018); Santiago v. Ringle, 734 F.3d 585 (6th Cir.

203), those cases were decided at the summary judgment state on a fully developed record, not at

the pleading stage. Accordingly, Plaintiff’s claim should be alleged to proceed at this juncture.

                                         IV. Conclusion

       For the reasons set forth above, I recommend that the Court deny Defendant Jennett’s

motion to dismiss for failure to state a claim. (ECF No. 17.)


Dated: March 10, 2021                                            /s/ Sally J. Berens
                                                                SALLY J. BERENS
                                                                U.S. Magistrate Judge

                                            NOTICE

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                 5
